SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

376
CA 11-01601
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE ESTATE OF ANITA D.
SHELDON, DECEASED.
------------------------------------------
SANDRA HAWN, AS EXECUTRIX OF THE ESTATE
OF RICHARD SHELDON, DECEASED,
PETITIONER-RESPONDENT,
                                                                    ORDER
                      V

LYNNE SUORSA AND CLYDE HOWSON,
RESPONDENTS-APPELLANTS.


LELAND T. WILLIAMS, ROCHESTER, FOR RESPONDENTS-APPELLANTS.

SCOTT AND GILBERT, LLP, CANANDAIGUA (JOHN J. GILBERT OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from a decree (denominated decision and order) of the
Surrogate’s Court, Ontario County (Frederick G. Reed, S.), entered
April 4, 2011. The decree determined the right of election of Richard
Sheldon to be valid.

     It is hereby ORDERED that the decree so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court